 
Exhibit 10.1
VALUATION & ADIVSORY SERVICES
a20cimnavv2wordimage2.jpg [a20cimnavv2wordimage2.jpg]
Proposal and Contract for Services



CBRE, Inc.
2575 East Camelback Road
Phoenix, Arizona 85016
www.cbre.us/valuation
May 14, 2020
Michael R. Rowland, MAI, FRICS
Executive Managing Director
Nathan D. DeBacker
Chief Financial Officer and Treasurer
CIM INCOME NAV, INC.
2398 E. Camelback Road, 4th Floor
Phoenix, Arizona 85016
Phone:    602.778.6081
Email:    ndebacker@cimgroup.com


RE:    Assignment Agreement
INAV Portfolio,
     


Dear Mr. DeBacker:
We are pleased to submit this proposal and our Terms and Conditions for this
assignment.
PROPOSAL SPECIFICATIONS
Purpose:
To estimate the Market Value of the referenced real estate


Premise:
As Is
Rights Appraised:
Leased Fee
Intended Use:
Financial Reporting purposes
Intended User:
The intended user is CIM INCOME NAV, INC. (“Client”), and such other parties and
entities (if any) expressly recognized by CBRE as “Intended Users” (as further
defined herein).
Reliance:
Reliance on any reports produced by CBRE under this Agreement is extended solely
to parties and entities expressly acknowledged in a signed writing by CBRE as
Intended Users of the respective reports, provided that any conditions to such
acknowledgement required by CBRE or hereunder have been satisfied. Parties or
entities other than Intended Users who obtain a copy of the report or any
portion thereof (including Client if it is not named as an Intended User),
whether as a result of its direct dissemination or by any other means, may not
rely upon any opinions or conclusions contained in the report or such portions
thereof, and CBRE will not be responsible for any unpermitted use of the report,
its conclusions or contents or have any liability in connection therewith.






Inspection:
CBRE will not conduct a physical inspection of the interior and exterior of the
subject property, or its surrounding environs on the effective date of
appraisal.





www.cbre.us/valuation
 
a20cimnavv2wordimage2.jpg [a20cimnavv2wordimage2.jpg]






--------------------------------------------------------------------------------

VALUATION & ADVISORY SERVICES
 
CIM INCOME NAV, INC.
Assignment Agreement
Page 2 of 10
May 14, 2020
 
 



Valuation Approaches:
For single tenant assets with a remaining term of 8 years or more, we will
complete the direct capitalization approach. For single tenant assets with a
remaining term of less than 8 years, we will complete the direct capitalization
approach and a discounted cash flow analysis. For multi-tenant properties, we
anticipate completing the direct capitalization approach and a discounted cash
flow analysis. However, we reserve the right to consider all traditional
approaches to value if needed to develop a credible value.
Report Type:
Concise Appraisal Report
Appraisal Standards:
USPAP
Appraisal Fee:
$144,575 total for 1st month, $92,425 total for each subsequent month. See
breakdown in Property List.
Expenses:
Fee includes all associated expenses
Retainer:
A retainer is not required for this assignment
Payment Terms:
Final payment is due upon delivery of the final report or within thirty (30)
days of your receipt of the draft report, whichever is sooner. The fee is
considered earned upon delivery of the draft report.


We will invoice you for a portion of the assignment which has been completed at
the end of each calendar month.
Delivery Instructions:
CBRE encourages our clients to join in our environmental sustainability efforts
by accepting an electronic copy of the report.


An Adobe PDF file for each property will be uploaded to a data site. The client
has requested No (0) bound final copy (ies).
Delivery Schedule:
 
Preliminary Value:
May 7th, 2020 for 1st month; 9 business days after request for additional months
Draft Report:
Not Required
Final Report:
May 14th, 2020 for 1st month; 5 business days after preliminary values for
additional months
Start Date:
The appraisal process will start upon receipt of your signed agreement and the
property specific data.
Acceptance Date:
These specifications are subject to modification if this proposal is not
accepted within 15 business days from the date of this letter.







www.cbre.us/valuation
 
a20cimnavv2wordimage2.jpg [a20cimnavv2wordimage2.jpg]






--------------------------------------------------------------------------------


VALUATION & ADVISORY SERVICES
 
CIM INCOME NAV, INC.
Assignment Agreement
Page 3 of 10
May 14, 2020
 
 







Market Volatility:
The outbreak of the Novel Coronavirus (COVID-19), declared by the World Health
Organisation as a global pandemic on the 11th March 2020, is causing heightened
uncertainty in both local and global market conditions. Our valuation is based
on the information available to us at the date of valuation. You acknowledge
that our reports may include clauses highlighting heightened uncertainty if
appropriate, and we recommend our valuation is kept under frequent review.
Both governments and companies are initiating travel restrictions, quarantine
and additional safety measures in response to the COVID-19 pandemic. If, at any
point, our ability to deliver the services under this LOE are restricted due to
the pandemic, we will inform you within a reasonable timeframe and work with you
on how to proceed. Whilst we will endeavor to meet the required timeframe for
delivery, you acknowledge any Government or company-imposed restrictions due to
the virus may impede our ability to meet the timeframe and/or deliverables of
this engagement, and delays may follow. Any delays or inability to deliver on
this basis would not constitute a failure to meet the terms of this engagement.


When executed and delivered by all parties, this letter, together with the Terms
and Conditions and the Specific Property Data Request attached hereto and
incorporated herein, will serve as the Agreement for appraisal services by and
between CBRE and Client. Each person signing below represents that it is
authorized to enter into this Agreement and to bind the respective parties
hereto.
We appreciate this opportunity to be of service to you on this assignment. If
you have additional questions, please contact us.
Sincerely,
CBRE, Inc.
 
 
 
 
 
/s/ Michael R. Rowland
 
/s/ Lee Holliday
Michael R. Rowland, MAI, FRICS
 
Lee Holliday, MAI
Executive Managing Director
 
Executive Vice President
As Agent for CBRE, Inc.
 
As Agent for CBRE, Inc.
T 602.735.5508
 
T 404.812.5030
michael.rowland@cbre.com
 
lee.holliday@cbre.com







www.cbre.us/valuation
 
a20cimnavv2wordimage2.jpg [a20cimnavv2wordimage2.jpg]






--------------------------------------------------------------------------------

VALUATION & ADVISORY SERVICES
Proposal and Contract for Services





AGREED AND ACCEPTED
 
FOR CIM INCOME NAV, INC. (“CLIENT”):












/s/ Nathan D. DeBacker
 
May 14, 2020
Signature
 
Date
Nathan D. DeBacker
 
Chief Financial Officer and Treasurer
Name
 
Title
602.778.6081
 
ndebacker@cimgroup.com
Phone Number
 
E-Mail Address
 
 
ADDITIONAL OPTIONAL SERVICES
Assessment & Consulting Services: CBRE’s Assessment & Consulting Services group
has the capability of providing a wide array of solution-oriented due diligence
services in the form of property condition and environmental site assessment
reports and other necessary due diligence services (seismic risk analysis,
zoning compliance services, construction risk management, annual inspections,
etc.). CBRE provides our clients the full complement of due diligence services
with over 260 employees in the U.S. that are local subject matter experts.
Initial below if you desire CBRE to contact you to discuss a proposal for any
part or the full complement of consulting services, or you may reach out to us
at WhitePlainsProposals@cbre.com.  We will route your request to the appropriate
manager. For more information, please visit www.cbre.com/assessment. 


   ________ Initial Here









www.cbre.us/valuation
 
a20cimnavv2wordimage2.jpg [a20cimnavv2wordimage2.jpg]






--------------------------------------------------------------------------------


VALUATION & ADVISORY SERVICES
Proposal and Contract for Services



TERMS AND CONDITIONS
1.
The Terms and Conditions herein are part of an agreement for appraisal services
(the “Agreement” ) between CBRE, Inc. (the “Appraiser”) and the client signing
this Agreement, and for whom the appraisal services will be performed (the
“Client”), and shall be deemed a part of such Agreement as though set forth in
full therein. The Agreement shall be governed by the laws of the state where the
appraisal office is located for the Appraiser executing this Agreement.

2.
Client shall be responsible for the payment of all fees stipulated in the
Agreement. Payment of the appraisal fee and preparation of an appraisal report
(the “Appraisal Report, or the “report”) are not contingent upon any
predetermined value or on an action or event resulting from the analyses,
opinions, conclusions, or use of the Appraisal Report. Final payment is due as
provided in the Proposal Specifications Section of this Agreement. If a draft
report is requested, the fee is considered earned upon delivery of the draft
report. It is understood that the Client may cancel this assignment in writing
at any time prior to delivery of the completed report. In such event, the Client
is obligated only for the prorated share of the fee based upon the work
completed and expenses incurred (including travel expenses to and from the job
site), with a minimum charge of $500. Additional copies of the Appraisal Reports
are available at a cost of $250 per original color copy and $100 per photocopy
(black and white), plus shipping fees of $30 per report.

3.
If Appraiser is subpoenaed or ordered to give testimony, produce documents or
information, or otherwise required or requested by Client or a third party to
participate in meetings, phone calls, conferences, litigation or other legal
proceedings (including preparation for such proceedings) because of, connected
with or in any way pertaining to this engagement, the Appraisal Report, the
Appraiser’s expertise, or the Property, Client shall pay Appraiser’s additional
costs and expenses, including but not limited to Appraiser’s attorneys’ fees,
and additional time incurred by Appraiser based on Appraiser’s then-prevailing
hourly rates and related fees. Such charges include and pertain to, but are not
limited to, time spent in preparing for and providing court room testimony,
depositions, travel time, mileage and related travel expenses, waiting time,
document review and production, and preparation time (excluding preparation of
the Appraisal Report), meeting participation, and Appraiser’s other related
commitment of time and expertise. Hourly charges and other fees for such
participation will be provided upon request. In the event Client requests
additional appraisal services beyond the scope and purpose stated in the
Agreement, Client agrees to pay additional fees for such services and to
reimburse related expenses, whether or not the completed report has been
delivered to Client at the time of such request.

4.
Appraiser shall have the right to terminate this Agreement at any time for cause
effective immediately upon written notice to Client on the occurrence of fraud
or the willful misconduct of Client, its employees or agents, or without cause
upon 5 days written notice.

5.
In the event Client fails to make payments when due then, from the date due
until paid, the amount due and payable shall bear interest at the maximum rate
permitted in the state where the office is located for the Appraiser executing
the Agreement. In the event either party institutes legal action against the
other to enforce its rights under this Agreement, the prevailing party shall be
entitled to recover its reasonable attorney’s fees and expenses. Each party
waives the right to a trial by jury in any action arising under this Agreement.

6.
Appraiser assumes there are no major or significant items or issues affecting
the Property that would require the expertise of a professional building
contractor, engineer, or environmental consultant for Appraiser to prepare a
valid report. Client acknowledges that such additional expertise is not covered
in the Appraisal fee and agrees that, if such additional expertise is required,
it shall be provided by others at the discretion and direction of the Client,
and solely at Client’s additional cost and expense.

7.
In the event of any dispute between Client and Appraiser relating to this
Agreement, or Appraiser's or Client's performance hereunder, Appraiser and
Client agree that such dispute shall be resolved by means of binding arbitration
in accordance with the commercial arbitration rules of the American Arbitration
Association, and judgment upon the award rendered by an arbitrator may be
entered in any court of competent jurisdiction. Depositions may be taken and
other discovery obtained during such arbitration proceedings to the same extent
as authorized in civil judicial proceedings in the state where the office of the
Appraiser executing this Agreement is located. The arbitrator shall be limited
to awarding compensatory damages and shall have no authority to award punitive,
exemplary or similar damages. The prevailing party in the arbitration proceeding
shall be entitled to recover its expenses from the losing party, including costs
of the arbitration proceeding, and reasonable attorney's fees. Client
acknowledges that Appraiser is being retained hereunder as an independent
contractor to perform the services described herein and nothing in this
Agreement shall be deemed to create any other relationship between Client and
Appraiser. This engagement shall be deemed concluded and the services hereunder
completed upon delivery to Client of the Appraisal Report discussed herein.





www.cbre.us/valuation
 
a20cimnavv2wordimage2.jpg [a20cimnavv2wordimage2.jpg]






--------------------------------------------------------------------------------

VALUATION & ADVISORY SERVICES
 
CIM INCOME NAV, INC.
Assignment Agreement
Page 6 of 10
May 14, 2020
 
 



8.
All statements of fact in the report which are used as the basis of the
Appraiser's analyses, opinions, and conclusions will be true and correct to
Appraiser's actual knowledge and belief. Appraiser does not make any
representation or warranty, express or implied, as to the accuracy or
completeness of the information or the condition of the Property furnished to
Appraiser by Client or others. TO THE FULLEST EXTENT PERMITTED BY LAW, APPRAISER
DISCLAIMS ANY GUARANTEE OR WARRANTY AS TO THE OPINIONS AND CONCLUSIONS PRESENTED
ORALLY OR IN ANY APPRAISAL REPORT, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF
FITNESS FOR ANY PARTICULAR PURPOSE EVEN IF KNOWN TO APPRAISER. Furthermore, the
conclusions and any permitted reliance on and use of the Appraisal Report shall
be subject to the assumptions, limitations, and qualifying statements contained
in the report.

9.
Appraiser shall have no responsibility for legal matters, including zoning, or
questions of survey or title, soil or subsoil conditions, engineering, or other
similar technical matters. The report will not constitute a survey of the
Property analyzed.

10.
Client shall provide Appraiser with such materials with respect to the
assignment as are requested by Appraiser and in the possession or under the
control of Client. Client shall provide Appraiser with sufficient access to the
Property to be analyzed, and hereby grants permission for entry unless discussed
in advance to the contrary.

11.
The data gathered in the course of the assignment (except data furnished by
Client) and the report prepared pursuant to the Agreement are, and will remain,
the property of Appraiser. With respect to data provided by Client, Appraiser
shall not violate the confidential nature of the Appraiser-Client relationship
by improperly disclosing any proprietary information furnished to Appraiser.
Notwithstanding the foregoing, Appraiser is authorized by Client to disclose all
or any portion of the report and related data as may be required by statute,
government regulation, legal process, or judicial decree, including to
appropriate representatives of the Appraisal Institute if such disclosure is
required to enable Appraiser to comply with the Bylaws and Regulations of such
Institute as now or hereafter in effect.

12.
Unless specifically noted, in preparing the Appraisal Report the Appraiser will
not be considering the possible existence of asbestos, PCB transformers, or
other toxic, hazardous, or contaminated substances and/or underground storage
tanks (collectively, “Hazardous Material) on or affecting the Property, or the
cost of encapsulation or removal thereof. Further, Client represents that there
is no major or significant deferred maintenance of the Property that would
require the expertise of a professional cost estimator or contractor. If such
repairs are needed, the estimates are to be prepared by others, at Client’s
discretion and direction, and are not covered as part of the Appraisal fee.

13.
In the event Client intends to use the Appraisal Report in connection with a tax
matter, Client acknowledges that Appraiser provides no warranty, representation
or prediction as to the outcome of such tax matter. Client understands and
acknowledges that any relevant taxing authority (whether the Internal Revenue
Service or any other federal, state or local taxing authority) may disagree with
or reject the Appraisal Report or otherwise disagree with Client’s tax position,
and further understands and acknowledges that the taxing authority may seek to
collect additional taxes, interest, penalties or fees from Client beyond what
may be suggested by the Appraisal Report. Client agrees that Appraiser shall
have no responsibility or liability to Client or any other party for any such
taxes, interest, penalties or fees and that Client will not seek damages or
other compensation from Appraiser relating to any such taxes, interest,
penalties or fees imposed on Client, or for any attorneys’ fees, costs or other
expenses relating to Client’s tax matters.

14.
Appraiser shall have no liability with respect to any loss, damage, claim or
expense incurred by or asserted against Client arising out of, based upon or
resulting from Client’s failure to provide accurate or complete information or
documentation pertaining to an assignment ordered under or in connection with
this Agreement, including Client’s failure, or the failure of any of Client’s
agents, to provide a complete copy of the Appraisal Report to any third party.

15.
LIMITATION OF LIABILITY. EXCEPT TO THE EXTENT ARISING FROM SECTION 16 BELOW, OR
SECTION 17 IF APPLICABLE, IN NO EVENT SHALL EITHER PARTY OR ANY OF ITS
AFFILIATE, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR CONTRACTORS BE LIABLE TO
THE OTHER, WHETHER BASED IN CONTRACT, WARRANTY, INDEMNITY, NEGLIGENCE, STRICT
LIABILITY OR OTHER TORT OR OTHERWISE, FOR ANY SPECIAL, CONSEQUENTIAL, PUNITIVE,
INCIDENTAL OR INDIRECT DAMAGES, AND AGGREGATE DAMAGES IN CONNECTION WITH THIS
AGREEMENT FOR EITHER PARTY (EXCLUDING THE OBLIGATION TO PAY THE FEES REQUIRED
HEREUNDER) SHALL NOT EXCEED THE GREATER OF THE TOTAL FEES PAYABLE TO APPRAISER
UNDER THIS AGREEMENT OR TEN THOUSAND DOLLARS ($10,000). THIS LIABILITY
LIMITATION SHALL NOT APPLY IN THE EVENT OF A FINAL FINDING BY AN ARBITRATOR OR A
COURT OF COMPETENT JURISDICTION THAT SUCH LIABILITY IS THE RESULT OF A PARTY’S
FRAUD OR WILLFUL MISCONDUCT.





www.cbre.us/valuation
 
a20cimnavv2wordimage2.jpg [a20cimnavv2wordimage2.jpg]






--------------------------------------------------------------------------------

VALUATION & ADVISORY SERVICES
 
CIM INCOME NAV, INC.
Assignment Agreement
Page 7 of 10
May 14, 2020
 
 



16.
Client shall not disseminate, distribute, make available or otherwise provide
any Appraisal Report prepared hereunder to any third party (including without
limitation, incorporating or referencing the Appraisal Report , in whole or in
part, in any offering or other material intended for review by other parties)
except to (i) any third party expressly acknowledged in a signed writing by
Appraiser as an “Intended User” of the Appraisal Report provided that either
Appraiser has received an acceptable release from such third party with respect
to such Appraisal Report or Client provides acceptable indemnity protections to
Appraiser against any claims resulting from the distribution of the Appraisal
Report to such third party, (ii) any third party service provider (including
rating agencies and auditors) using the Appraisal Report in the course of
providing services for the sole benefit of an Intended User, or (iii) as
required by statute, government regulation, legal process, or judicial decree.
In the event Appraiser consents, in writing, to Client incorporating or
referencing the Appraisal Report in any offering or other materials intended for
review by other parties, Client shall not distribute, file, or otherwise make
such materials available to any such parties unless and until Client has
provided Appraiser with complete copies of such materials and Appraiser has
approved all such materials in writing. Client shall not modify any such
materials once approved by Appraiser. In the absence of satisfying the
conditions of this paragraph with respect to a party who is not designated as an
Intended User, in no event shall the receipt of an Appraisal Report by such
party extend any right to the party to use and rely on such report, and
Appraiser shall have no liability for such unauthorized use and reliance on any
Appraisal Report. In the event Client breaches the provisions of this paragraph,
Client shall indemnify, defend and hold Appraiser, and its affiliates and their
officers, directors, employees, contractors, agents and other representatives
(Appraiser and each of the foregoing an “Indemnified Party” and collectively the
“Indemnified Parties”), fully harmless from and against all losses, liabilities,
damages and expenses (collectively, “Damages”) claimed against, sustained or
incurred by any Indemnified Party arising out of or in connection with such
breach, regardless of any negligence on the part of any Indemnified Party in
preparing the Appraisal Report.



17.
Furthermore, Client shall indemnify, defend and hold each of the Indemnified
Parties harmless from and against any Damages in connection with (i) any
transaction contemplated by this Agreement or in connection with the appraisal
or the engagement of or performance of services by any Indemnified Party
hereunder, (ii) any Damages claimed by any user or recipient of the Appraisal
Report, whether or not an Intended User, (iii) any actual or alleged untrue
statement of a material fact, or the actual or alleged failure to state a
material fact necessary to make a statement not misleading in light of the
circumstances under which it was made with respect to all information furnished
to any Indemnified Party or made available to a prospective party to a
transaction, or (iv) an actual or alleged violation of applicable law by an
Intended User (including, without limitation, securities laws) or the negligent
or intentional acts or omissions of an Intended User (including the failure to
perform any duty imposed by law); and will reimburse each Indemnified Party for
all reasonable fees and expenses (including fees and expenses of counsel)
(collectively, “Expenses”) as incurred in connection with investigating,
preparing, pursuing or defending any threatened or pending claim, action,
proceeding or investigation (collectively, “Proceedings”) arising therefrom, and
regardless of whether such Indemnified Party is a formal party to such
Proceeding. Client agrees not to enter into any waiver, release or settlement of
any Proceeding (whether or not any Indemnified Party is a formal party to such
Proceeding) without the prior written consent of Appraiser (which consent will
not be unreasonably withheld or delayed) unless such waiver, release or
settlement includes an unconditional release of each Indemnified Party from all
liability arising out of such Proceeding.

18.
Time Period for Legal Action. Unless the time period is shorter under applicable
law, except in connection with paragraphs 16 and 17 above, Appraiser and Client
agree that any legal action or lawsuit by one party against the other party or
its affiliates, officers, directors, employees, contractors, agents, or other
representatives, whether based in contract, warranty, indemnity, negligence,
strict liability or other tort or otherwise, relating to (a) this Agreement or
the Appraisal Report, (b) any services or appraisals under this Agreement or (c)
any acts or conduct relating to such services or appraisals, shall be filed
within two (2) years from the date of delivery to Client of the Appraisal Report
to which the claims or causes of action in the legal action or lawsuit relate.
The time period stated in this section shall not be extended by any incapacity
of a party or any delay in the discovery or accrual of the underlying claims,
causes of action or damages.









www.cbre.us/valuation
 
a20cimnavv2wordimage2.jpg [a20cimnavv2wordimage2.jpg]




